Title: To Alexander Hamilton from Isaac Holmes, 10 September 1794
From: Holmes, Isaac
To: Hamilton, Alexander



Collectors Office Charleston [South Carolina] 10th. Sepr 1794
Sir

The American Schooner named the Hawke Enroled and Licenced in this Office John Cook Master did on the 16 May last clear from this port for the port of St Marys in the United States during the period of the Embargo, but instead of proceeding to her place of destination while at Sea She altered her Voyage and proceeded to a Foreign Port in the West Indies vizt Port au Paix. While there Capn Cook Sold the Vessel to Capt Alexander Bolchez a French Citizen who fitted the American schooner Hawke as a Privateer and arrived in this Port with a Legal French Commission. I considered this Conduct as a gross Violation of the Laws of the United States and Seized the Vessel. The Trial commenced in the Court of Admiralty for the district and was argued for four days. A decree of Condemnation passed against the Hawke. The Claimants then appealed to the Fœderal District Court for the Ultimate decision of the Question whether the Vessel is liable to forfeiture for having departed to a foreign port without first delivering up her Enrolment and Licence to the Collector of the district. The Judge of the Court delivered up this Vessel to the Claimant Bolchez with her tackle furniture Apparel & Guns &ca upon receiving sufficient Security to the amount of the Value of the Vessel agreeably to 66 Sec: of the Collection Law for the Ultimate decision. Upon the delivery of the Vessel armed as She came into the Port to the French Capt Bolchez he immediately applied to me to clear out his Vessel armed as she came in—to which I refused as I considered the Hawke to be still an American Bottom, untill the Court of appeals had establised or rejected her Condemnation and therefore to suffer her to depart with arms & a Commission would have been in my Judgment a National Commitment. However to prevent a mistake I wrote to the Fœderal Attorney the enclosed Letter his answer you will See annexed. In consequence of that answer and the enclosed Order of Court I cleared out the Hawke much against my Judgment as I still hold She is an American Bottom untill her Case should be determined by the Court of appeals. I also wrote to the Governor a Similar Letter. He acquiesced with the Attorney. I will remark here that the appeal is made by the Claimant with no other View than to procure time for the payment of the Value of the Forfeiture 12,000 dollars as there never could have been a Clearer forfeiture. I have thought proper to represent this Matter to you as this Vessel from her Construction is Capable of doing vast Injury and I cannot my Self see that she was entitled to a Clearance from this port while her Case was undetermined. The probability that the injuries & damage She may Commit may upon this ground be retorted to the United States has induced me to be particular on this Subject and as our Neutrality may be committed I have thought it best to give this statement requesting your Opinion.
With great Esteem   I am   Sir   Your most Obt Sert

Isaac Holmes Col
Alexander Hamilton EsqrSecretary of the Treasury

